Citation Nr: 0610471	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  99-03 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Whether the claim for service connection for emphysema 
due to tobacco use in service is barred by law

2.  Entitlement to service connection for emphysema due to 
tobacco use in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in October 2003 and December 2004 and 
on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
September 2000.  This matter was originally on appeal from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

Because of the uniqueness of this claim, the Board will 
address as a separate issue whether the veteran's claim to 
service connection for emphysema due to tobacco use in 
service is barred by law.  The issue of entitlement to 
service connection for emphysema due to tobacco use in 
service is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
emphysema due to smoking in the service was received on June 
8, 1998.




CONCLUSION OF LAW

The claim for service connection for emphysema due to tobacco 
use in service is not barred by law.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. §§ 3.1(r), 3.151, 3.300 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's October 2003 and December 2004 
Remands, the Appeals Management Center (AMC) requested that 
the veteran complete and return an Authorization and Consent 
to Release Information from Dr. RED and scheduled a Board 
hearing which the veteran subsequently decided that he did 
not want.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's October 2003 
and December 2004 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
the claim for service connection for emphysema due to tobacco 
use in service is not barred by law, any perceived lack of 
notice or development under the VCAA should not be considered 
prejudicial.  To that end, the Board notes that it is 
expected that when the claim is returned to the RO for 
further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.

The appellant claims entitlement to service connection for 
emphysema due to nicotine dependence in service.

On July 22, 1998, the Internal Revenue Service Restructuring 
and Reform Act was enacted. That law added 38 U.S.C.A. § 
1103(a), which prohibits service connection for disability or 
death on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during a 
veteran's active service for claims filed after June 9, 1998.  
See 38 U.S.C.A. § 1103(a) (West 2002); see also 38 C.F.R. § 
3.300(a). The law states:

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have 
resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for purposes of this title on the 
basis that it resulted from injury or disease 
attributable to the use of tobacco products by the 
veteran during the veteran's service. 

By its terms, 38 U.S.C. § 1103(a) is applicable only to 
claims filed after June 9, 1998.  Thus, the issue of whether 
or not the veteran's claim has legal merit hinges on the date 
that the veteran filed his claim.   

In September 2000, the Board found the veteran's claim of 
entitlement to service connection for emphysema to be without 
legal merit as the veteran's claim was received on June 10, 
1998.  The veteran appealed this decision to the U.S. Court 
of Appeals for Veterans Claims (CAVC).  In December 2001, the 
Court issued a decision vacating the September 2000 Board 
decision and remanding the veteran's claim for further 
development.  

Upon further review of the record, the Board finds that, for 
the reasons set forth below, the veteran's claim to service 
connection was received on June 8, 1998 and should be 
adjudicated under the laws and regulations in effect at that 
time.

The Board notes that the VA Form 21-4138, Statement in 
Support of Claim, which requested service connection for 
emphysema as a result of smoking while in service, was signed 
by the veteran on June 8, 1998.  There are three date stamps 
on the front of the form, one dated June 8, 1998 which 
appears to have been made by a VA medical facility, one dated 
June 10, 1998, and one which indicates, "C-File June 16, 
1998."  On the back of the form is a date stamp which 
indicates, "Received June 10, 1998 Sup Svc VARO, Muskogee, 
OK."  

Claims must be filed with VA, but the regulations do not 
state that the date of receipt is the date the Regional 
Office receives the claim.  38 C.F.R. § 3.1(r).  Rather, it 
is the date VA receives the claim, and VA is comprised of 
many different offices.  There is no legal reason a document 
date-stamped by a VA medical center cannot be considered as 
received by VA on that date, since such medical facilities 
are, by their very nature, part of VA.  There is no clear 
indication as to what office stamped the document on June 8, 
1998, but an identical stamp is located on VA medical 
documents in the veteran's claims file.  

Therefore, in the interest of due process, in the absence of 
any evidence of record to the contrary, and exercising our 
doctrine of resolving reasonable doubt in favor of the 
veteran, the Board finds that VA received the veteran's claim 
on June 8, 1998.  As the veteran's claim was received prior 
to June 9, 1998, the subsequent barring of VA benefits for 
the consequences of tobacco use under 38 U.S.C.A. § 1103 does 
not apply to this claim.  


ORDER

The claim for service connection for emphysema due to tobacco 
use in service is not barred by law.  


REMAND

As the Board has determined that the claim for service 
connection for emphysema due to tobacco use in service is not 
barred by law, a remand of the underlying service connection 
claim is necessary to accord the RO an opportunity to 
adjudicate the issue on a de novo basis.

Based on the statement from Dr. Richard E. Doner, a VA 
examination and medical opinion would assist in clarifying 
the nature and etiology of the appellant's claimed pulmonary 
disorder.  As always, the veteran's most recent VA records 
must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records for 
treatment from 1998 to the present for 
pulmonary disability from the VA medical 
facility.

2.  After receiving the VA records, the 
veteran should be afforded a VA 
examination by an appropriate specialist.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner is specifically directed to 
address the November 1998 opinion of Dr. 
Richard E. Doner.  The examiner should 
also render an opinion as to (1) whether 
there is competent evidence of nicotine 
addiction/dependence and if so, whether 
it is at least as likely as not that 
veteran acquired a nicotine addiction in 
the military; (2) whether veteran 
currently has emphysema; (3) whether it 
is at least as likely as not that the 
emphysema, if any, was proximately caused 
by nicotine use or other activity during 
service, or by continued nicotine use 
after discharge from service.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail. 

The claims folder should be provided to 
the examiner for review prior to the 
examination. If the examiner cannot 
provide an etiological opinion without 
resorting to speculation, the examiner 
should so indicate.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


